Exhibit 10.30.4
FACSIMILE

     
DATE:
  August 21, 2009
 
   
TO:
  Ashford Hospitality LP
 
  Phone #: 972-778-9452
 
  Fax #:                                         
 
  Attn: Doug Kessler
 
   
CC:
  Chatham Financial Corporation
 
  Phone #: 720-221-3515
 
  Fax #: 720-221-3519
 
   
FROM:
  The Bank of New York Mellon
 
  Derivative Products Support Department
 
  32 Old Slip, 16th Floor
 
  New York, New York 10286
 
   
 
  Contacts for Documentation/Confirmations:
 
   
 
  Attn: Swap Confirmation Dept.
 
  Phone#: 212-804-5163 / 212-804-5103
 
  Fax #: 212-804-5818 / 212-804-5837
 
  Group Email: irdsuppdocs@bnymellon.com
 
   
 
  Contacts for Settlements and Rate Resets:
 
   
 
  Attn: Settlements Dept.
 
  Phone #: 412-234-0805 / 412-236-7737
 
  Fax #: 412-209-2020
 
  Group Email: Derivatives_admin@bnymellon.com
 
   
RE:
  Transaction Reference Number: 48473
 
   
Remarks:
   

Enclosed is the copy of the Confirmation for the captioned Transaction. Please
review the Confirmation, have it executed by an authorized signatory, and return
via facsimile followed by an original by mail along with an original copy of the
incumbency certificate verifying the true signatures and authority of the person
or persons signing this Confirmation to: The Bank of New York Mellon, Derivative
Products Support Department, 32 Old Slip, 16th floor, New York, NY 10286, Attn:
Kenny Au-Yeung / Eugene Chun.
Confidentiality Note: The information in this facsimile message and any
attachments herein (“fax”) may contain confidential or proprietary information
for use by the addressee only. If the reader of this message is not the intended
recipient, you are notified that retention, dissemination, distribution or
copying of this fax is strictly prohibited. If you receive this fax in error,
please notify us immediately by telephone and return it to the sender above.
Thank you.

 



--------------------------------------------------------------------------------



 



(THE BANK OF NEW YORK MELLON LOGO) [d69970d6997001.gif]
THE BANK OF NEW YORK MELLON
CONFIRMATION

     
DATE:
  July 1, 2009
 
   
TO:
  Ashford Hospitality LP (“Party B”)
 
  Phone #: 972-778-9452
 
  Fax #:
 
  Attn: Doug Kessler
 
   
FROM:
  The Bank of New York Mellon (“Party A”)
 
  Derivative Products Support Department
 
  32 Old Slip, 16th Floor
 
  New York, New York 10286
 
  Attn: Swap Confirmation Dept.
 
  Phone #: 212-804-5163/5161/5103
 
  Fax #: 212-804-5818/5837
 
  Email: irdsuppdocs@bnymellon.com
 
   
RE:
  Transaction Reference Number: 48473

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Swap Transaction entered into between The Bank of New York
Mellon (“Party A”) and Ashford Hospitality LP (“Party B”) on the Trade Date
specified below.
The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern. In case you are located in a state of the European Union other than the
United Kingdom, The Bank of New York Mellon (International) Limited, an indirect
subsidiary of Party A, has acted as arranger for the Transaction.
This Confirmation evidences a complete and binding agreement between you and us
to the terms of the Swap Transaction set forth below and replaces any previous
agreement between us with respect to the subject matter hereof. This
Confirmation constitutes a “Confirmation” and also constitutes a “Schedule” as
referred to in the ISDA Master Agreement (as defined below). This Confirmation
supplements, forms a part of and is subject to an agreement in the form of the
1992 ISDA Master Agreement (Multicurrency-Cross Border) (the “ISDA Master
Agreement”) as if we had executed an agreement in such form, subject to the
terms of a Schedule as set forth in Paragraph 2 hereof. In the event of any
inconsistency among any of the following documents, the document listed first
shall govern: (i) this Confirmation, exclusive of the provisions set forth in
Paragraph 2 hereof; (ii) the provisions set forth in Paragraph 2 hereof;
(iii) the Definitions; and (iv) the ISDA Master Agreement.
The term “Section” as used herein will mean a Section of the ISDA Master
Agreement; “Part” will mean a Part of the Schedule to the ISDA Master Agreement
as set forth in Paragraph 2 herein, which is deemed to constitute a Schedule to
the ISDA Master Agreement; and “Paragraph” will mean a Paragraph of this
Confirmation.

1



--------------------------------------------------------------------------------



 



1. The terms of the particular Swap Transaction to which this Confirmation
relates are as follows:

     
Notional Amount:
  USD 1,800,000,000
 
   
Trade Date:
  July 1, 2009
 
   
Effective Date:
  December 13, 2010
 
   
Termination Date:
  December 13, 2011, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
FIXED AMOUNTS
   
 
   
Fixed Amount Payer:
  Party B
 
   
Fixed Amount:
  USD 15,245,000
 
   
Fixed Amount Payer Payment Date:
  July 3, 2009, subject to adjustment in accordance with the Modified Following
Business Day Convention.
 
   
PARTY A FLOATING AMOUNTS
   
 
   
Floating Rate Payer:
  Party A
 
   
Floor Rate:
  2.75%
 
   
Floating Rate Payer Payment Dates:
  The 13th day of each month, beginning on January 13, 2011 and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  One month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period
 
   
Compounding:
  Inapplicable
 
   
PARTY B FLOATING AMOUNTS
   
 
   
Floating Rate Payer:
  Party B

2



--------------------------------------------------------------------------------



 



     
Floor Rate:
  0.50%
 
   
Floating Rate Payer Payment Dates:
  The 13th day of each month, beginning on January 13, 2011 and ending on the
Termination Date, subject to adjustment in accordance with the Modified
Following Business Day Convention.
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  One month
 
   
Spread:
  None
 
   
Floating Rate Day Count Fraction:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period
 
   
Compounding:
  Inapplicable
 
   
ADDITIONAL TERMS
   
 
   
Business Days:
  New York
 
   
Calculation Agent:
  Party A
 
   
Optional Termination:
  Provided that no Event of Default, Potential Event of Default or Termination
Event has occurred, Party B may terminate this Transaction, in whole or in part,
on any Business Day (such day the “Optional Termination Date”) by providing at
least two (2) Business Days’ prior notice of its election to terminate this
Transaction. In the event of such termination, Party A shall serve as the
Calculation Agent and shall determine the amount owed in connection with such
termination using the swap rate applicable on the Optional Termination Date
disregarding any funding charges, capital charge or spread to LIBOR. If Party B
objects to such determination, the amount due shall be determined pursuant to
Section 17.3 of the 2000 ISDA Definitions electing (a) Cash Price as the Cash
Settlement Method, (b) the date two Business Days following the Optional
Termination Date as the Cash Settlement Payment Date, and (c) Mid as the
Quotation Rate. Cash Settlement Reference Banks shall be agreed mutually by
Party A and Party B, provided, however, notwithstanding Section 17.3(a)

3



--------------------------------------------------------------------------------



 



     
 
  of the 2000 ISDA Definitions, if fewer than three quotations are provided, the
Cash Settlement Amount will be the average of the amounts determined by each of
the parties in good faith and in a commercially reasonable manner.

2. Terms deemed incorporated into a Schedule to the ISDA Master Agreement.
Part 1. Termination Provisions.
(a) “Specified Entity” means none in relation to Party A and Party B.
(b) “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.
(c) The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A
and will not apply to Party B.
(d) The “Credit Event Upon Merger” provisions of Section 5(b)(iv) will not apply
to Party A and will not apply to Party B.
(e) The “Automatic Early Termination” provision of Section 6(a) will not apply
to Party A and will not apply to Party B.
(f) Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement:
          (i) Market Quotation will apply.
          (ii) Second Method will apply.
(g) “Termination Currency” means United States dollars.
(h) Additional Termination Event will not apply.
Part 2. Tax Representations.
(a) Payer Representations. For the purpose of Section 3(e) of this Agreement:—
Party A and Party B each make the following representation: —
It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii), or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by

4



--------------------------------------------------------------------------------



 



    the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, except’ that it will not be a breach of this
representation where reliance is placed on clause (ii) above and the other party
does not deliver a form or document under Section 4(a)(iii) by reason of
material prejudice to its legal or commercial position.   (b)   Payee
Representations. For the purpose of Section 3(f) of this Agreement—       Party
A and Party B each make the following representation:—       It is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for United States federal income tax purposes.

Part 3. Agreement to Deliver Documents.
Other documents to be delivered are:

              Party required to       Date by which to be   Covered by
Section 3(d) deliver   Form/ Document/ Certificate   delivered   Representation
 
           
Party A
  Certified copies of (i) resolutions adopted by its Board of Directors or its
by-laws authorizing the person or persons signing this Agreement to so sign,
(ii) an incumbency certificate certifying the names, true signatures and
authority of the person or persons signing this Agreement; and (iii) other
necessary approvals and authorizations with respect to the execution, delivery
and performance of this Agreement, if any.   Upon execution and delivery this
Agreement and if required by a Confirmation on or before the date set forth
therein.   Yes
 
           
Party B
  Certified copies of an incumbency certificate of Party B certifying the names,
true signatures and authority   Upon execution and delivery this Agreement and
if required by a   Yes

5



--------------------------------------------------------------------------------



 



              Party required to       Date by which to be   Covered by
Section 3(d) deliver   Form/ Document/ Certificate   delivered   Representation
 
  of the person or persons signing this Agreement.   Confirmation on or before
the date set forth therein.    
 
           
Party B
  A correct, complete and executed copy of U.S. Internal Revenue Service
Form W-9 (or any successor thereto), including appropriate attachments, that
eliminates U.S. federal backup withholding tax on payments under this Agreement.
  (A) Upon first scheduled Payment Date; (B) promptly upon reasonable demand by
Party A; and (C) promptly upon learning that any Form W-9 previously provided by
Party B to Party A has become obsolete or incorrect.   Yes

Part 4. Miscellaneous.

(a)   Addresses for Notices. For the purpose of Section 12(a) of this Agreement:
      Address for notices or communications to Party A:

The Bank of New York Mellon
Global Risk Management Services
Global Markets Division
32 Old Slip -15th Floor
New York, New York 10286
Attention: Stephen M. Lawler, Managing Director
Fax No.: (212) 495-1015
Telephone No.: (212) 804-2137
And provided, that any notice sent to Party A under Sections 5, 6, or 13(b) of
the Agreement shall be given to:
The Bank of New York Mellon
Legal Department
One Wall Street-10th Floor
New York, NY 10286
Attention: General Counsel

    Address for notices or communications to Party B:

Ashford Hospitality LP
14185 Dallas Parkway
Suite 1150
Dallas, TX 75254
Attention: Doug Kessler



6



--------------------------------------------------------------------------------



 



Telephone No.: 972-778-9452
With copies to:
Chatham Financial Corporation
10901 West Toller Drive, #301
Littleton, CO 80127
Attention: Randy Medina
Telephone No: 720-221-3515
Fax No: 720-221-3519

(b)   Process Agent. For the purpose of Section 13(c) of this Agreement:      
Party A appoints as its Process Agent — not applicable.       Party B appoints
as its Process Agent — not applicable.   (c)   Offices. The provisions of
Section 10(a) will apply to this Agreement.   (d)   Multibranch Party. For the
purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.       Party B is not a Multibranch Party.  
(e)   Calculation Agent. The Calculation Agent is Party A.   (f)   Credit
Support Document. Details of any Credit Support Document:       Party A’s
obligations hereunder are supported by the following Credit Support Documents:
none.       Party B’s obligations hereunder are supported by the following
Credit Support Documents: none.   (g)   Credit Support Provider.       Credit
Support Provider means in relation to Party A: none.       Credit Support
Provider means in relation to Party B: none.   (h)   Governing Law. This
Agreement will be governed by and construed in accordance with the laws of the
State of New York without reference to choice of law doctrine that would result
in the application of the laws of another jurisdiction.   (i)   Netting of
Payments. Subparagraph (ii) of Section 2(c) of this Agreement will apply.   (j)
  “Affiliate” will have the meaning specified in Section 14 of this Agreement.

7



--------------------------------------------------------------------------------



 



(k)   Additional Representations. In addition to the representations in
Section 3 of this Agreement:

(i) each party will be deemed to represent to the other party on the date on
which it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for that
Transaction):
(1) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.
(2) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.
(3) Status of Parties. The other party is not acting as a fiduciary for or an
adviser to it in respect of that Transaction.
(ii) Commodity Exchange Act. each party represents and warrants that (A) it is
an “eligible contract participant” within the meaning of Section 1a(12) of the
Commodity Exchange Act, as amended; (B) this Agreement and each Transaction is
subject to individual negotiation by such party; and (C) neither this Agreement
nor any Transaction will be executed or traded on a “trading facility” within
the meaning of Section 1a(33) of the Commodity Exchange Act, as amended.
(iii) Pension Plans, etc. each party represents and warrants that it is neither:
(1) an “employee benefit plan” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974 which is subject to Part 4 of Subtitle B
of Title I of such Act;
(2) a “plan” as defined in Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended; nor
(3) an entity the assets of which are deemed to be assets of any such “employee
benefit plan” or “plan” by reason of the U.S. Department of Labor’s plan asset
regulation, 29 C.F.R. Part 2510.3-101.



8



--------------------------------------------------------------------------------



 



The parties agree that each representation contained in this Part 4(k) shall be
deemed to be made on the date this Transaction is entered into, provided that
the representation in (iii) above shall be deemed made at all times.
(I) Recording. Each party (i) consents to the recording of the telephone
conversations of its trading, operations and marketing personnel in connection
with this Agreement or any potential Transaction; (ii) agrees to obtain any
necessary consent of, and give notice of such recording to, such personnel and
(iii) agrees that any such recordings may be submitted in evidence in any
proceedings relating to this Agreement.
Part 5. Other Provisions,
(a) Waiver of Jury Trial. Each party hereby waives the right to trial by jury in
any action or proceeding instituted with respect to this Agreement or the
transactions contemplated hereby.
(b) Correction of Confirmations. Section 9(e)(ii) of the Agreement is hereby
supplemented by the addition of the following text at the end thereof: “If Party
B does not promptly confirm the accuracy of a Confirmation sent by Party A
within three Local Business Days of the date it is sent (or such shorter time as
may be appropriate given the maturity of the Transaction), such failure will be
deemed a confirmation of accuracy of such Confirmation by Party B in the absence
of manifest error. In any event, no failure to enter into, exchange or send a
Confirmation shall invalidate any Transaction under this Agreement.”
(c) Set-off. For the purposes of the last sentence of Section 6(e) of the Master
Agreement, set-off will not apply.
(d) 1989 Cap addendum Para. 4. Notwithstanding the terms of Sections 5 and 6, if
Party B has satisfied its payment obligations under Section 2(a)(i), and shall,
at the time, have no future payment or delivery obligation, whether absolute or
contingent, then unless Party A is required pursuant to appropriate proceedings
to return to Party B or otherwise returns to Party B upon demand of Party B any
portion of such payment, (a) the occurrence of an event described in Section
5(a) with respect to Party B shall not constitute an Event of Default or
Potential Event of Default with respect to Party B as the Defaulting Party and
(b) Party A shall be entitled to designate an Early Termination Date pursuant to
Section 6 only as a result of a Termination Event set forth in either
Section 5(b)(i) or Section 5(b)(ii) with respect to Party A as the Affected
Party or Section 5(b)(iii) with respect to Party A as the Burdened Party.
(e) Transfer. Each party agrees that with regard to the transfer provisions set
forth in Section 7, consent to any such transfer shall not be unreasonably
withheld. Notwithstanding the foregoing, a party shall not be required to
consent to any transfer if the transfer would subject the non-transferring party
to an increased tax burden; or if the transfer would violate in the good faith
judgment of the non-transferring party any law or regulation applicable to the
non-transferring party.

9



--------------------------------------------------------------------------------



 



3. Payment Instructions:

     
When remitting funds to us, please pay:
  The Bank of New York Mellon
 
  Derivative Products Support Department
 
  ABA #: 021000018
 
  Account #: 890-0068-175
 
  Reference: Interest Rate Swaps
 
   
We will pay you at:
   
 
   
Bank Information:
  JP Morgan Chase Bank
 
  2200 Ross Ave
 
  Dallas, TX 75265-5415
 
   
 
  ABA: 021-000-021
 
   
Account Information:
  Ashford Hospitality LP
 
  14185 Dallas Pkwy, Suite 1100
 
  Dallas, TX 75254
 
   
 
  Account: 088-06397111
 
   
Additional Notes:
  Contact Shannon Jones
 
  (972) 778-9485

10



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by having an authorized signatory execute the copy of this
Confirmation and returning it via facsimile followed by an original by mail
along with an original copy of the incumbency certificate to: The Bank of New
York Mellon, Derivative Products Support Department, 32 Old Slip 16th Floor, New
York, New York 10286, Attn: Kenny Au-Yeung / Eugene Chun.

            THE BANK OF NEW YORK MELLON
      By:   /s/ ANDREW SCHWARTZ         Name:   ANDREW SCHWARTZ        Title:  
Vice President     

Accepted and confirmed as
of the date first written:
ASHFORD HOSPITALITY LP

              By:   /s/ David Brooks       Name:         Title:        

11